DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2020, 12/08/2020 and 04/12/2021 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract starts with “Disclosed are”, which is an implied phrase.



Claim Objections
Claims 1-6 and 8-12 are objected to because of the following informalities:
Regarding Claim 1: Lines 7 & 15, multiple dielectric constants are being calculated for the surface and multiple pavement layer interfaces. Therefore, the Examiner suggests amending the limitations to recite “dielectric constants”. 
In Lines 8, 14 & 15, the Examiner suggests amending the limitations to recite “the plurality of pavement layer interfaces” to match with the previous recitation of “plurality of pavement layer interfaces” in Line 5.
In Lines 8 & 18, more than one “amplitude” is being received for a received electromagnetic wave as seen in Figure 3. Therefore, the Examiner suggests amending the limitations to recite “amplitudes”.
In Lines 13-14, multiple pavement layer separation states are being diagnosed for multiple pavement layer interfaces. The Examiner suggests amending the limitation to recite “pavement layer separation states”.
In Line 20, “a state” is inconsistent with respect to other states in the lines above, such as a “crack rate state” and a “pavement layer separation state” in Lines 10 and 14. The Examiner suggests amending the limitation to recite “a pavement layer inside state”. 
In Line 21, since energy attenuations have been calculated for each of the pavement layers in Lines 17-20, the Examiner suggests changing “the attenuation” to “the energy attenuations”.
Regarding Claim 2, “a dielectric constant” has antecedent basis in Claim 1.
On Page 22, Line 3, the Examiner suggests striking out the parenthetical “(complete reflection)”.
Regarding Claim 3, the Equation is used to calculate multiple pavement layer interfaces. Therefore, the Examiner suggests amending the Claim to recite, “wherein [[a]] the dielectric constants of the pavement layer interfaces [[is]] are calculated…”
Regarding Claim 4, the Equation is used to calculate multiple energy attenuations. Therefore, the Examiner suggests changing the Claim to recite, “the energy attenuations [[is]] are calculated…”
Regarding Claim 5, the Examiner suggests amending the Claim to recite “the preset surface dielectric constant reference value and the preset interface dielectric constant value” to be consistent with the limitations in Claim 1, Lines 12 and 16.
In Lines 18-19, “an environment in the road pavement” is not syntactically correct. The Examiner suggests amending the limitation to recite “[[an]] one or more environmental factors [[in]] acting upon the road.”
Regarding Claim 6, the Examiner suggests amending the Claim to recite “wherein the environmental factors are age and relative humidity, wherein the preset surface and interface dielectric constant reference values [[is]] are calculated…” to be consistent with the limitations in Claims 1 & 5.
Regarding Claim 8, the Examiner suggests amending the Claim to recite “the internal pavement interface, 
Regarding Claim 9, the Examiner suggests amending the Claim to recite “wherein the environmental factor is a density of a pavement layer of the road pavement, wherein the preset surface and interface dielectric constant reference values [[is]] are calculated…”
Regarding Claim 10, the Examiner suggests amending the Claim to recite “[[an]] the one or more environmental factors in the road pavement.”
Regarding Claim 11, the Examiner suggests amending the Claim to recite “wherein the environmental factor is a density of the pavement layer of the road pavement…”
Regarding Claim 12, the Examiner suggests amending the Claim similarly as suggested for Claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an electromagnetic wave transmitting unit”, “an electromagnetic wave receiving unit”, “a dielectric constant calculation unit”, “a crack rate diagnosis unit”, “a pavement layer separation state diagnosis unit”, “an attenuation calculation unit”, “a pavement layer inside state diagnosis unit” and “a sign determination unit” in Claims 1 & 12; also, “a reference value correction unit” in Claims 5 & 10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite “an electromagnetic wave transmitting unit” and “an electromagnetic wave receiving unit”, both of which are being interpreted under 35 U.S.C. 112(f) as indicated in the section above. The (original) Claims, Specification, Abstract and Drawings fail to disclose a corresponding structure for performing the entire claimed function. After a thorough review of the Claims, Specification and Abstract, there is no mention of an antenna, winding, coil or a similar structure. Particularly, in ¶[0032, 0059, 0063, 0125], there is only mention of “an electromagnetic wave transmitting unit 110” and “an electromagnetic wave receiving unit 120”. Furthermore, Figure 1 only shows a block with “Electromagnetic Wave Transmitting Unit 110” and “Electromagnetic Wave Receiving Unit 120”, and Figure 2 only shows a block with “Electromagnetic Wave Transmitting/Receiving Unit”. Thus, no corresponding structure is shown for performing the entire claimed function.
Claims 2-11 is rejected as depending on rejected Claim 1.
Claims 13 is rejected as depending on rejected Claim 12.
Furthermore, MPEP 2163 II. 3.(a) states (emphasis added): 
“A means- (or step-) plus- function claim limitation is adequately described under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, if: (1) The written description adequately links or associates adequately described particular structure, material, or acts to perform the function recited in a means- (or step-) plus- function claim limitation; or (2) it is clear based on the facts of the application that one skilled in the art would have known what structure, material, or acts disclosed in the specification perform the function recited in a means- (or step-) plus- function limitation. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.").”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “an electromagnetic wave transmitting unit” and “an electromagnetic wave receiving unit” invoke 35 U.S.C. 112(f) as explained in the “Claim Interpretation” section above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1 and 12 recite “an electromagnetic wave transmitting unit” and “an electromagnetic wave receiving unit”, both of which are being interpreted under 35 U.S.C. 112(f) as indicated in the section above. The (original) Claims, Specification, Abstract and Drawings fail to disclose a corresponding structure for performing the entire claimed function. After a thorough review of the Claims, Specification and Abstract, there is no mention of an antenna, winding, coil or a similar structure. Particularly, in ¶[0032, 0059, 0063, 0125], there is only mention of “an electromagnetic wave transmitting unit 110” and “an electromagnetic wave receiving unit 120”. Furthermore, Figure 1 only shows a block with “Electromagnetic Wave Transmitting Unit 110” and “Electromagnetic Wave Receiving Unit 120”, and Figure 2 only shows a block with “Electromagnetic Wave Transmitting/Receiving Unit”. Thus, no corresponding structure is shown for performing the entire claimed function.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).
Claims 2-11 is rejected as depending on rejected Claim 1.
Claims 13 is rejected as depending on rejected Claim 12.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3, 4 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 3 and 4, it is unclear what the variable Ampp represents.
Regarding Claim 13, it is unclear how a recording medium having recorded thereon a computer readable program can execute the steps of emitting electromagnetic waves in Line 4 of Claim 12, and receiving electromagnetic raves in Line 5 of Claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1 of the of the Section 101 analysis, Claims 1-11 are all directed to a system, which falls under the device category.
Regarding Step 2A Prong One of the analysis, Claim 1 recites an abstract idea that falls in the mathematical concepts grouping. Specifically, Claim 1 recites the mathematical concept of mathematical calculations: “calculate a dielectric constant” and “calculate energy attenuation”. Claim 1 also recites the mathematical concept of mathematical relationships: “comparing a dielectric constant… with a preset surface dielectric constant reference value”, “comparing a dielectric constant… with a preset interface dielectric constant reference value”, “comparing the attenuation with a preset attenuation reference value”, and “determine a pothole occurrence sign… by using… information”.
Regarding Step 2A Prong Two of the analysis, Claim 1 recites the additional elements of “an electromagnetic wave transmitting unit” and “an electromagnetic wave receiving unit”. Both of these units are indefinite as explained in the 35 U.S.C. 112(b) section of the Instant Office Action, and the indefinite limitations are not limiting on the abstract idea.
Furthermore, even if the units had a definite structure, e.g.,  a transmitter antenna and receiver antenna, these are considered to be generic elements that perform data gathering so that the inventive concepts of calculating, comparing comparisons and determining a pothole occurrence sign can be performed. Such elements do not constitute a particular machine because specific aspects of the antennas such as their shape, size or arrangement are not claimed. All uses of the recited judicial exceptions require such data gathering. Data gathering is considered to be extra-solution activity that contributes only nominally or insignificantly to the execution of the functioning of the claimed units, such as those recited in Lines 7-25 of Claim 1, and does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b) I & III and 2106.05(g).
Regarding Step 2B of the analysis, the additional elements are indefinite for the reasons given in Step 2A Prong Two of the analysis; and even if there was some generically recited structure in the disclosure for the additional elements, those additional elements would amount to data gathering, which is extra-solution activity for the same reasons as given in Step 2A Prong Two of the analysis. The data is being gathered in a well-understood, routine and conventional way that is specified only at a high level of generality, namely, transmitting an electromagnetic wave into a medium and receiving a reflected electromagnetic wave from that medium.
Thus, the additional elements, singly and in combination with the rest of the claim do not integrate the abstract idea into a practical application or amount to significantly more.
Therefore, Claim 1 is directed to an abstract idea.

Claims 2-4 are directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically mathematical equations and calculations.
There are no additional elements.
Therefore, Claims 2-4 are directed to an abstract idea.

Claim 5 is directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically the mathematical relationship of comparing values.
There are no additional elements.
Therefore, Claim 5 is directed to an abstract idea.

Claims 6-9 are directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically mathematical equations and calculations.
There are no additional elements.
Therefore, Claims 6-9 are directed to an abstract idea.

Claim 10 is directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically the mathematical relationship of correcting a value
There are no additional elements.
Therefore, Claim 10 is directed to an abstract idea.

Claim 11 is directed to the abstract idea that falls into the grouping of mathematical concepts and more specifically mathematical equations.
There are no additional elements.
Therefore, Claim 11 is directed to an abstract idea.

With respect to Claim 12, regarding Step 1 of the of the Section 101 analysis, the Claim is directed to a method, which is one of the four statutory categories.
With respect to Steps 2A and 2B, Claim 12 is directed to an abstract idea on the same grounds as Claim 1.
Therefore, Claim 11 is directed to an abstract idea.

Regarding Step 1 of the Section 101 analysis, Claim 13 is directed to non-statutory subject matter as described in the next item below.
Therefore, the Claim is not eligible subject matter under 35 USC 101.
Even if Claim 13 were amended to be directed to statutory subject matter, insofar as Claim 13 includes the limitations of Claim 12, Claim 13 is directed to an abstract idea on the same grounds as Claim 12.
Furthermore, MPEP 2106.05(f) states: “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").”
Thus, Claim 13 is directed to an abstract idea.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a recording medium” may be a transitory form of signal transmission, such as a propagating electrical or electromagnetic signal or carrier wave and a “computer readable program” is a product that does not have a physical or tangible form. See MPEP 2106.03 I.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deok et al. (KR 20190024416 A, Pub. Date March 8, 2019, herein Deok) in view of Won et al. (KR 100972563 B1, Pub. Date July 28, 2010, herein Won).
Regarding Claim 1, Deok teaches:
A pothole sign detection system (¶[0001] The present invention relates to an apparatus for evaluating a cavity formed under a road pavement;) comprising:
an electromagnetic wave transmitting unit (12, Fig 2, ¶[0048] electromagnetic wave transceiver unit 12) configured to emit electromagnetic waves (¶[0048] electromagnetic wave transmitted… by the electromagnetic wave transceiver unit 12 in the field);
an electromagnetic wave receiving unit (12, Fig 2, ¶[0048] electromagnetic wave transceiver unit 12; the transceiver can perform both transmitting and receiving) configured to receive electromagnetic waves (¶[0048] electromagnetic wave... received by the electromagnetic wave transceiver unit 12) reflected (¶[0044] For example, when the amplitude of the electromagnetic wave incident from the air layer to the asphalt layer is A, the amplitude of the electromagnetic wave reflected at the interface between the air layer and the asphalt layer becomes AR1.) from a surface of a road pavement (¶[0046] between the air layer and the asphalt layer the interface depth is denoted by L0) and a plurality of pavement layer interfaces (L1, L2, L3, Fig 3, 4a, ¶[0046] then, sequentially L1 is the depth of the interface position between the asphalt layer and the surface of the ground layer below it, and the interface position between the ground layer and the top surface of the cavity is expressed as L2 and the depth of the interface position between the lower surface of the cavity and the ground layer is expressed as L3; Looking at Figure 4a, A0 is the intensity of the electromagnetic wave received from the air-asphalt interface, A1 is the intensity received from the asphalt-ground interface, A2 is the intensity received from the ground-cavity top interface, and A3 is the intensity received from the cavity bottom-ground interface), respectively;
a dielectric constant calculation unit (14, Fig 2, ¶[0010] a dielectric constant calculating unit 14) configured to calculate a dielectric constant of the surface of the road pavement (L0, Fig 3) and the pavement layer interface (L1-L3, Fig 3) according to an amplitude of the received electromagnetic wave (¶[0009] the dielectric constant change output unit 10 for outputting the dielectric constant for each medium under the road pavement layer by the amplitude of the reflected electromagnetic wave);
an attenuation calculation unit (23, Fig 2, ¶[0022] the attenuation comparison operation unit 23) configured to calculate energy attenuation (¶[0022] rate of change of attenuation; In order to know the rate of change of attenuation, the attenuation first has to be calculated) in each of the plurality of pavement layers (¶[0022] each medium layer) according to the amplitude of the received electromagnetic (¶[0022] amplitude of the electromagnetic wave... received by the electromagnetic wave transmitting and receiving unit 12) wave (¶[0022] In addition, the attenuation comparison operation unit 23 of the joint determination unit 20 transmits data on the rate of change of attenuation for each medium layer with respect to the amplitude of the electromagnetic wave transmitted and received by the electromagnetic wave transmitting and receiving unit 12 in the field of the database unit 22.);
a pavement layer inside state diagnosis unit (23, Fig 2, ¶[0052] attenuation comparison operation unit 23; The same unit 23 does both calculation of the attenuation and comparison of the calculated attenuation with a reference value) configured to diagnose a state inside the plurality of pavement (¶[0052] for each medium layer) layers by comparing (¶[0052] The attenuation comparison operation unit 23 provides data on the attenuation change for each medium layer with respect to the amplitude of the electromagnetic wave transmitted and received by the electromagnetic wave transceiver unit 12 in the field, and the data of the amplitude attenuation change constituting the reference data of the database unit 22 . In comparison with , data about the cavity medium close to the reference data stored in the database unit 22 is output.) the attenuation (¶[0052] attenuation change for each medium layer with respect to the amplitude of the electromagnetic wave transmitted and received by the electromagnetic wave transceiver unit 12 in the field) with a preset attenuation reference value (¶[0052] reference data stored in the database unit 22); and
a sign determination unit (20, 23, 24, Fig 2, ¶[0015] cavity determination unit 20… cavity medium identification unit 24) configured to determine a pothole occurrence sign in the road pavement by using... the attenuation information (¶[0015] In addition, the cavity determination unit 20 preferably further includes a cavity medium identification unit 24 for identifying the cavity medium in the ground layer by the data of the amplitude decay change rate compared and calculated by the attenuation comparison operation unit 23.; ¶[0024] In addition, it is preferable to selectively or additionally further include an attenuation comparison operation unit 23 for determining the presence or absence of a cavity according to the polarity of the electromagnetic wave reflected on the upper surface of the buried pipe or the upper surface of the cavity, which is a cavity medium in the ground layer.).

Deok does not teach:
a crack rate diagnosis unit configured to diagnose a crack rate state of the surface of the road pavement by comparing a dielectric constant of the surface of the road pavement with a preset surface dielectric constant reference value;
a pavement layer separation state diagnosis unit configured to diagnose a pavement layer separation state of the pavement layer interface of the road pavement by comparing a dielectric constant of the pavement layer interface of the road pavement with a preset interface dielectric constant reference value;
a sign determination unit configured to determine a pothole occurrence sign in the road pavement by using the crack rate state information, the pavement layer separation state information

However, Won teaches:
a crack rate diagnosis unit configured to diagnose a crack rate state (p[4] more accurately determine whether the bridge is deteriorated) of the surface of the road pavement (212, Fig 2, p[3] interface 212 between the air and the asphalt 210; p[4] bridge slab; p[3] bridge slab made of asphalt and concrete) by comparing (p[4] Therefore, according to the present invention, by comparing the dielectric constant of the reflected electromagnetic wave with the intrinsic dielectric constant of the bridge slab, it is possible to more accurately determine whether the bridge is deteriorated.) a dielectric constant of the surface of the road pavement (p[4] the dielectric constant of the reflected electromagnetic wave) with a preset surface dielectric constant reference value (p[4] the intrinsic dielectric constant of the bridge slab);
a pavement layer separation state diagnosis unit configured to diagnose a pavement layer separation state (p[4] more accurately determine whether the bridge is deteriorated) of the pavement layer interface (222, Fig 2, p[5] the asphalt 210 and the concrete 220) of the road pavement by comparing (p[4] Therefore, according to the present invention, by comparing the dielectric constant of the reflected electromagnetic wave with the intrinsic dielectric constant of the bridge slab, it is possible to more accurately determine whether the bridge is deteriorated.) a dielectric constant of the pavement layer interface of the road pavement (p[4] the dielectric constant of the reflected electromagnetic wave) with a preset interface dielectric constant reference value (p[4] the intrinsic dielectric constant of the bridge slab);
a sign determination unit (52, Fig 1, p[5] output unit 52) configured to determine a pothole occurrence sign (p[5] outputting a defect state in the concrete structure) in the road pavement by using the crack rate state information, the pavement layer separation state information (p[4] more accurately determine whether the bridge is deteriorated)....

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deok in view of Won by having a crack rate diagnosis unit configured to diagnose a crack rate state of the surface of the road pavement by comparing a dielectric constant of the surface of the road pavement with a preset surface dielectric constant reference value; a pavement layer separation state diagnosis unit configured to diagnose a pavement layer separation state of the pavement layer interface of the road pavement by comparing a dielectric constant of the pavement layer interface of the road pavement with a preset interface dielectric constant reference value; and a sign determination unit configured to determine a pothole occurrence sign in the road pavement by using the crack rate state information and the pavement layer separation state information because it provides a more accurate means for determining whether the concrete and asphalt are deteriorated when the dielectric constant is out of a certain range as taught by Won (p[4]).

Regarding Claim 2, Deok teaches:
the road pavement surface is calculated by Equation (¶[0014] √ϵ=(Ap+A)/(Ap-A))

    PNG
    media_image1.png
    91
    164
    media_image1.png
    Greyscale

where Єτ0 is a dielectric constant of the road surface (p[2] dielectric constant), Amp0 is an amplitude of the electromagnetic wave at the road surface (p[2] A is the intensity of electromagnetic waves reflected from the interface 212 between the air and the asphalt 210), and Ampp is an amplitude of the electromagnetic wave at a steel plate (complete reflection) (p[2] Ap is the intensity of the electromagnetic waves incident on the flat steel sheet.).

Claim 12 is rejected on the same grounds as Claim 1.

Regarding Claim 13, Deok suggests a recording medium having recording thereon a computer readable program in Figure 2 with the dielectric constant change output unit 10, joint determination unit 20, and data output unit 30, but does not explicitly teach:
A recording medium having recorded thereon a computer readable program for executing the method of claim 12.
However, Won teaches:
A recording medium having recorded thereon a computer readable program (42, Fig 1, p[3] controller 42; p[4-5] a control unit for controlling each component; The control unit controls each component by sending each of the components instructions.) for executing the method of claim 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deok in view of Won by having a recording medium having recorded thereon a computer readable program for executing the method of claim 12 because a controller is a known technique in GPR that yields the predictable results of obtaining data and automating comparison and calculation based on that data to make determinations about that data.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deok in view of Won and further in view of Saarenketo ("Electrical Properties of Road Materials and Subgrade Soils and the Use of Ground Penetrating Radar in Traffic Infrastructure Surveys"; Pub. Date 2006; Oulu University Press; p[68]).
Deok and Won do not teach the limitations of the Claim.
However, Saarenketo teaches:
a dielectric constant of the pavement layer is calculated by Equation (√εb = √εa[(1-(A1/Am)2+(A2/Am))/(1-(A1/Am)2-(A2/Am))])

    PNG
    media_image2.png
    108
    401
    media_image2.png
    Greyscale

where Єτn is a dielectric constant of the n-th pavement interface of the pavement road (p[68]√εb = the dielectric of the layer 2 (base layer)), and Ampn is an amplitude of the electromagnetic wave at the n-th pavement (p[68] A2 = the amplitude of reflection from the top of layer 2) interface of the road pavement (p[68] pavement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deok and Won in view of Saarenketo by having a dielectric constant of the pavement layer is calculated by Equation 
    PNG
    media_image2.png
    108
    401
    media_image2.png
    Greyscale

where Єτn is a dielectric constant of the n-th pavement interface of the pavement road, and Ampn is an amplitude of the electromagnetic wave at the n-th pavement interface of the road pavement because it provides reasonable dielectric values for the base layer as taught by Saarenketo (p[68]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deok in view of Won and further in view of Rhee et al. (KR 101846504 B1, Pub. Date April 9, 2018, herein Rhee).
Deok and Won do not teach the limitations of the Claim.
However, Rhee teaches:
a reference value correction unit (20, Fig 2, ¶[0013] permittivity conversion output unit 20) configured to correct (¶[0013] According to one aspect of the present invention, in the degradation determination system for the concrete layer of the bridge, the age of the bridge and the data of the relative permittivity εS of the concrete layer according to the age are inputted and stored in the database unit 10, the bridge Permittivity conversion output unit 20 for converting and outputting the dielectric constant for converting the data regarding the amplitude of the electromagnetic wave received by transmitting the electromagnetic wave (GPR) to the concrete layer into the relative permittivity εC with respect to the concrete layer (20), and data The relative permittivity according to the age of the concrete layer stored in the base unit 10 and the relative permittivity εC of the concrete layer to be measured output by the permittivity conversion output unit 20 and the relative permittivity εC of the bridge according to the calculated result value. There is provided a deterioration determination system for the concrete layer of a bridge comprising a deterioration determination unit 30 for determining whether deterioration is present.; ¶[0014] Here, when the age time is x, it is preferable to give the relative permittivity εS=-a*ln(ln(x)+10) + b of the concrete layer according to the age of the bridge) the surface dielectric constant reference value (¶[0045] the permittivity for asphalt (AS) is defined as follows √εA) and the interface dielectric constant reference value (¶[0045] the dielectric constant of the concrete layer is defined as follows √εC) according to an environment (¶[0013] he age of the bridge and the data of the relative permittivity εS) in the road pavement (¶[0013] concrete layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deok and Won in view of Rhee by having a reference value correction unit configured to correct the surface dielectric constant reference value and the interface dielectric constant reference value according to an environment in the road pavement because it increases the determination accuracy by factoring in the effect of different ages of pavements as taught by Rhee (¶[0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        04/24/2022


/LEE E RODAK/Primary Examiner, Art Unit 2868